Citation Nr: 0907576	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  07-06 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a right ankle 
disorder.

3.  Entitlement to service connection for a left ankle 
disorder.

4.  Entitlement to an initial evaluation greater than 10 
percent for left hip bursitis.

5.  Entitlement to an initial evaluation greater than 10 
percent for low back myofascial strain.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 2000 to June 
2004.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Chicago, Illinois (RO).

The issues of entitlement to service connection for a right 
knee disorder, right ankle disorder, and left ankle disorder, 
are addressed in the Remand portion of the decision below and 
are remanded to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  The veteran's left hip bursitis is manifested by x-ray 
evidence of degenerative changes in the left sacroiliac 
joint, with left hip flexion to 85 degrees.

2.  Prior to March 30, 2006, the veteran's low back 
myofascial strain was manifested by forward flexion of the 
lumbar spine no less than 70 degrees.

3.  Beginning March 30, 2006, the veteran's low back 
myofascial strain is manifested by lumbar muscle spasm 
resulting in altered posture.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 
percent for left hip bursitis are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5019 (2008).

2.  The criteria for an initial evaluation greater than 10 
percent, prior to March 30, 2006, for low back myofascial 
strain are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008).

3.  The criteria for an evaluation of 20 percent, but no 
greater, beginning March 30, 2006, for low back myofascial 
strain are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC). Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In July 2005, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claims 
and its duty to assist him in substantiating his claims under 
the VCAA.  These letters informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claims, such as records in the custody of a Federal 
department or agency, including VA, the service department, 
the Social Security Administration, and other pertinent 
agencies.  He was advised that it was his responsibility to 
send medical records, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was specifically asked to provide to provide "any 
evidence in your possession that pertains to your claim."  
38 C.F.R. § 3.159(b) (1).  In June 2006, the RO sent a letter 
in regard to a separate claim for a total rating for 
individual unemployability, but this letter also advised him 
as to how VA determines disability ratings and effective 
dates.

The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, a January 2007 SOC 
and June 2008 SSOC provided him with additional time to 
submit evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, it appears that all obtainable evidence identified 
by him, relative to his claims, has been obtained and 
associated with the claims file, and neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Moreover, he has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The Board has also considered the recent holding of the Court 
that, for an increased rating claim, VCAA notice should 
include notice that evidence of increased severity of the 
disorder, or of greater interference with work or activities 
of daily life is required to support a claim for increased 
evaluation; that it include at least general notice of more 
particularized bases of granting increased evaluations where, 
as here, particular criteria beyond mere increase in severity 
may be required for assignment of a higher disability rating; 
that it include notice that a particular rating will be 
assigned by applying diagnostic codes; and that it include 
notice, in the form of examples of the kinds of evidence 
required to support the increased rating claim.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required since the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore 
any defect as to notice is nonprejudicial.  See Dingess, 19 
Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. 
May 19, 2008) (where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements).

Increased Rating Claims

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2008).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In such cases, VA has a 
duty to consider the possibility of assigning staged ratings.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, 
when an appeal is based on the assignment of an initial 
rating for a disability, following an initial award of 
service connection for this disability, the rule articulated 
in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 
119 (1999).  Instead, the evaluation must be based on the 
overall recorded history of a disability, giving equal weight 
to past and present medical reports.  Id.  

Left Hip Disorder 

Service connection for left hip bursitis was granted by a 
December 2005 rating decision, and a 10 percent evaluation 
assigned under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5019, effective June 13, 2004.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5019 (2008).  According 
to the Schedule, bursitis is to be evaluated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5019.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved.  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned with x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, and a 20 percent evaluation will be 
assigned with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Thus, based on the May 2006 spine x-
ray showing degenerative changes of the bilateral sacroiliac 
joint, which the July 2006 VA examiner noted caused 
limitation of motion and was the cause of his bilateral hip 
pain, a 10 percent evaluation is warranted.  Id.

For limitation of thigh flexion, 20, 30, and 40 percent 
evaluations are assigned for flexion limited to 30, 20, and 
10 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5252; 
see also 38 C.F.R. § 4.71, Plate II (2008) (noting that 
normal ranges of motion of the hip are flexion from 0 
degrees to 125 degrees and abduction from 0 degrees to 45 
degrees).  However, the evidence of record does not support 
an initial evaluation in excess of 10 percent.  At the 
August 2005 VA joints examination, there was left hip 
flexion to 85 degrees, and at the July 2006 VA joints 
examination, left hip flexion was to 80 degrees.  An x-ray 
showed degenerative joint disease of the sacroiliac joint 
which the July 2006 VA examiner concluded was the cause of 
the veteran's left hip pain.  Thus, the evidence showed 
degenerative arthritis, but did not show hip flexion limited 
to 30 degrees or less or evidence of involvement of two or 
more major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5252.  Accordingly, an initial 
evaluation in excess of 10 percent for left hip disorder is 
not warranted under these Diagnostic Codes.

The Board has also considered other Diagnostic Codes 
pertaining to the hip and leg.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  For impairment of the thigh, a 
20 percent evaluation is assigned for abduction lost beyond 
10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5254 (2008).  
However, as there was abduction to 20 degrees noted during 
the September 2005 VA joints examination, and to 40 degrees 
noted during the July 2006 VA joints examination, an 
increased initial evaluation is not warranted under 
Diagnostic Code 5254.  Additionally, the evidence does not 
show left hip ankylosis, flail joint of the hip, or 
impairment of the femur.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5250, 5254, 5255 (2008).  Moreover, an evaluation in 
excess of 10 percent is not warranted for limitation of 
extension of the thigh.  38 C.F.R. § 4.71a, Diagnostic Code 
5251 (2008).  Accordingly, an initial evaluation in excess 
of 10 percent for a left hip disorder is not warranted.

Spine Disorder

Service connection for low back myofascial strain was 
granted by a December 2005 rating decision, and a 10 percent 
evaluation assigned under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, effective June 13, 2004.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008).  Spine 
disorders are evaluated under the General Rating Formula for 
Diseases and Injuries of the Spine (General Rating Formula).  
The General Rating Formula provides for a 10 percent 
evaluation for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height.  38 C.F.R. § 4.71a, General Rating Formula 
(2008).  

Additionally, a 20 percent evaluation is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  
A 40 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
anklyosis of the entire thoracolumbar spine, a 50 percent 
evaluation is warranted for unfavorable anklyosis of the 
entire thoracolumbar spine, and the maximum 100 percent 
evaluation is warranted for unfavorable anklyosis of the 
entire spine.  Id.  Any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (1).  

In this case, there was no evidence of lumbar muscle spasm, 
or abnormal posture, and forward flexion was limited to no 
less than 70 degrees, prior to March 30, 2006.  However, 
during that March 2006 VA outpatient visit, the veteran was 
noted to have objectively documented lumbar muscle spasms 
resulting in an antalgic lean.  These symptoms were also 
noted during an April 2006 VA outpatient visit and the July 
2006 VA examination.  38 C.F.R. § 4.71a, General Rating 
Formula.  Thus, the Board finds that a 20 percent evaluation 
is warranted for the veteran's spine disorder beginning 
March 30, 2006.  Fenderson, 12 Vet. App. at 126.  However, 
the evidence does not support an evaluation of 40 percent on 
and after March 30, 2006, as forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, or 
favorable anklyosis of the entire thoracolumbar spine, has 
not been shown at any time during either period.  Id.  

Because the General Rating Formula is identical for all 
Diagnostic Codes pertaining to the spine other than for 
intervertebral disc syndrome, consideration of other 
relevant diagnostic codes pertaining to the spine is not 
required.  See, 1 Vet. App. at 595; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235, 5236, 5238, 5239, 5240, 5241, and 
5242 (2008).  To that end, on VA examination in August 2005, 
cervical and lumbar spine x-rays were normal, and the 
October 2006 multiresonant imaging test showed no evidence 
of herniated discs or spinal stenosis.  Because there is no 
evidence in the record that the veteran has intervertebral 
disc syndrome, Diagnostic Code 5243 is not for application.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).  Moreover, 
the VA spine examinations in August 2005 and July 2006 noted 
no objective evidence of numbness, weakness, bladder or 
bowel dysfunction, or other neurological abnormalities 
related to the veteran's spine disorder, and the July 2007 
electromyography found no electrodiagnostic evidence of 
lumbar radiculopathy.  As such, a separate evaluation for 
neurological abnormalities is not warranted.  38 C.F.R. § 
4.71a, General Rating Formula, Note (1).



Other Considerations

The evidence of record tends not to show that the veteran's 
spine or left hip disorders cause a level of functional loss 
greater than that already contemplated by the assigned 
evaluations.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45 (2008).  Although there is evidence that 
the veteran experiences pain during objective documentation 
of his spine and left hip ranges of motion, the extent to 
which they are additionally limited would not merit an 
evaluation greater than 10 percent prior to March 30, 2006, 
for his spine disorder and greater than 20 percent on and 
after March 30, 2006, for his spine disorder, under the 
General Rating Formula, or greater than 10 percent for his 
left hip disorder at any time during the appeal period.  See 
id.; see also 38 C.F.R. § 4.71a.  This is because the 
evidence does not show that the veteran's ranges of motion 
were additionally limited by his pain such that a higher 
evaluation would be warranted.  

Specifically, the July 2006 VA spine examination noted that 
the veteran's full forward flexion was 80 degrees, with pain 
at 40 degrees.  However, with the 20 percent evaluation being 
assigned prior to the date of that exam on other bases, the 
additional limitation of motion resulting from the reported 
pain would not merit an evaluation higher than 20 percent as 
of that date.  Moreover, the August 2005 VA joints examiner 
noted that the veteran's left hip flexion was to 85 degrees, 
with pain beginning at that point, thus showing that the 
veteran's range of motion was not additionally limited.  
Finally, the July 2006 VA spine examiner stated that there 
was no loss of coordination, fatigue, or lack of endurance on 
repetitive motion during objective testing.  Ultimately, 
while those symptoms of functional loss documented in the 
record are duly recognized, the evidence does not reflect 
functional loss for either the veteran's spine disorder or 
his left hip disorder beyond that contemplated in the 
currently assigned evaluations.  Accordingly, evaluations 
greater than those currently assigned, on the basis of 
functional loss, is not warranted.  

Finally, the issue of whether the manifestations of either of 
the veteran's service-connected disorders present an 
exceptional or unusual disability picture so as to warrant 
referral to the appropriate officials for consideration of 
extraschedular ratings has been considered.  See 38 C.F.R. § 
3.321(b) (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  An extraschedular rating cannot be assigned in the 
first instance, but it must be specifically adjudicated 
whether to refer a case for such an evaluation, when the 
issue is either raised by the claimant or is reasonably 
raised by the evidence of record.  See Barringer v. Peake, 22 
Vet. App. 242 (2008), citing Thun v. Peake, 22 Vet. App. 111, 
115 (2008).

In this regard, the schedular evaluations in this case are 
not inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  
Specifically, the evidence of record does not show an 
exceptional or unusual disability picture.  Although the 
veteran reports that he is no longer working due to the pain 
resulting from his service-connected disorder, the veteran 
denied that this was related to his left hip disorder during 
his July 2006 VA joints examination, and a September 2006 
report from the veteran's last employer noted he voluntarily 
resigned from his job.  Furthermore, the medical evidence 
reflects that the manifestations of both disabilities beyond 
those assigned by the above decision are not present in this 
case.  There is also no evidence that either disorder has 
required surgery, veteran has not been hospitalized for his 
left hip disorder, and received outpatient hospitalization 
treatment for his spine disorder only once, in March 2006, 
for an acute flareup.  Therefore, in the absence of those 
factors enumerated in 38 C.F.R. § 3.321 (b) (1), the criteria 
for submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321 (b) (1) are not met. 
Accordingly, the RO's decision not to refer this issue to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service was correct.

Because the evidence of record does not show that a higher 
evaluation is warranted under the pertinent spine rating 
criteria, other than that staged rating discussed above, and 
does not show functional loss resulting from either the 
veteran's spine or left hip disorders not already 
contemplated in the currently assigned evaluation, the 
preponderance of the evidence is against the veteran's claim 
for increased evaluations.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claims must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

An initial evaluation greater than 10 percent for left hip 
bursitis is denied.

An initial evaluation greater than 10 percent, prior to March 
30, 2006, for low back myofascial strain is denied.

An evaluation of 20 percent, but no greater, beginning March 
30, 2006, for low back myofascial strain is granted, subject 
to the applicable regulations concerning the payment of 
monetary benefits.

REMAND

Review of the veteran's service treatment records shows that 
the veteran was repeatedly treated for right ankle symptoms 
between an initial injury in June 2000, and June 2001, 
during which time he was diagnosed with a grade I ankle 
sprain.  Additional records show treatment for left ankle 
symptoms between an initial injury in October 2001 and 
November 2001, during which time he was diagnosed with a 
Grade II ankle sprain.  Finally, he was treated for right 
knee pain and patellar tendonitis, with multiple limited 
duty status assignments, between an initial injury in March 
2002, and May 2004.  At service separation, he was diagnosed 
with patellofemoral pain syndrome of the right knee. 

During the veteran's August 2005 VA examination, conducted 
approximately a year following the veteran's separation from 
service, the VA examiner recorded the veteran's subjective 
reported symptomatology with respect to his claimed right 
knee, right ankle, and left ankle disorders, and a physical 
examination with respect to those claimed disabilities was 
also conducted, showing tenderness on palpation, as well as 
increased pain on range of motion testing, of the right 
knee.  However, the examiner failed to state, affirmatively 
or negatively, whether a chronic disorder existed with 
respect to the right knee, right ankle, and left ankle.  

Thus, the evidence shows that the veteran either reported or 
was treated for right knee, right ankle, and left ankle 
symptomatology during his active military service from 2000 
to 2004, and reported, during the August 2005 VA examination 
conducted only a year after service separation, that he 
continued to experience these conditions from that time 
through the present.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  Moreover, in his February 2007 
substantive appeal, the veteran indicated that he felt his 
bilateral ankle disorder was being aggravated due to the 
altered gait resulting from his service-connected back 
disorder.  Based on this evidence, it appears that the 
August 2005 and July 2006 VA joints examination was 
insufficient with respect to the claimed right knee, right 
ankle, and/or left ankle disorders, and an additional VA 
joints examination is warranted to determine the existence 
and etiology of any chronic disorder(s), to include whether 
any chronic disorder found may be proximately related to one 
or more of the veteran's service-connected disorders.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Finally, during the pendency of this appeal, on March 3, 
2006, the U.S. Court of Appeals for Veterans Claims issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the duty 
to notify requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim for 
service connection, but not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As such, 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an 
effective date, must be provided.


Accordingly, the issues of entitlement to service connection 
for a right knee disorder, right ankle disorder, and left 
ankle disorder, are remanded for the following actions:

1.  The RO must provide notice as 
required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO must afford the veteran a VA 
joints examination to determine the 
nature and etiology of the veteran's 
right knee, right ankle, and left ankle 
disorders.  The claims folder and a 
copy of this Remand must be made 
available to the examiner for review in 
conjunction with this examination.  Any 
indicated tests and studies must be 
accomplished.  All clinical findings 
must be reported in detail and 
correlated to a specific diagnosis.  
The examiner must provide an opinion, 
in light of the examination findings, 
the service and post-service medical 
evidence of record, and the veteran's 
lay statements regarding his left knee 
disability, whether any right knee, 
right ankle, and/or left ankle disorder 
found is related directly to the 
veteran's military service, or is the 
result of, or aggravated by, the 
veteran's service-connected disorders, 
to include his lumbar spine and left 
hip disorders.  If the examiner cannot 
provide an opinion without resorting to 
speculation, it must be noted in the 
report.  A full rationale for all 
opinions expressed must be provided.  
The report prepared must be typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event 
that the veteran does not report for 
the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address of record.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims must be 
readjudicated.  If any benefit sought 
on appeal remains denied, a 
supplemental statement of the case must 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


